528 So. 2d 1130 (1988)
Wanda Camille YARBROUGH
v.
STATE of Mississippi.
No. 57695.
Supreme Court of Mississippi.
July 20, 1988.
Richard P. Ballard, McNeel & Ballard, Louisville, for appellant.
Edwin Lloyd Pittman and Mike Moore, Attys. Gen. by Jack B. Lacy, Jr., Asst. Dist. Atty., Eupora, for appellee.
Before HAWKINS, PRATHER and ANDERSON, JJ.
ANDERSON, Justice, for the Court:
This is an appeal from the Circuit Court of Winston County wherein Wanda Camille Yarbrough was indicted, tried and convicted by a jury of the crime of murder. She was sentenced to life imprisonment. Finding no error sufficient to warrant reversal, we must affirm the judgment and sentence.
Less than two weeks after her return to school from Christmas vacation Yarbrough, a 15-year-old student, stabbed to death a classmate in a fight at the end of the school day. The record reflects a history of hallucinations, paranoia, and other mental problems. It was the finding of the jury that she was not insane at the time of the murder. The issue of insanity is for the jury to determine and we must abide by its verdict. Hunter v. State, 489 So. 2d 1086, 1090-981 (Miss. 1986); Gill v. State, 488 So. 2d 801, 802 (Miss. 1986); Gerlach v. State, 466 So. 2d 75, 79 (Miss. 1985); Frost v. State, 453 So. 2d 695, 698 (Miss. 1984); Hollins v. State, 340 So. 2d 438, 440 (Miss. 1976).
It is tragic that we are sending to Parchman a young girl, with an I.Q. of 65, whose mental age is 10, and one who has suffered from mental problems for most of her life.
We know in a few years Yarbrough, who will then be only in her late-20's, will be eligible for parole. Will she be prepared to return to society? Would she be better prepared had she been sent to Whitfield instead of Parchman?
Be that as it may, finding no error, we must affirm the conviction and sentence of Wanda Camille Yarbrough.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, GRIFFIN and ZUCCARO, JJ., concur.